Russell, C. J.
In an equitable action to foreclose a mortgage on realty, and for a general judgment, the defendant admitted the execution of the note and assumed the burden of establishing his contention of payment and the allegations of Ms cross-action. The evidence in support of the cross-action was introduced to establish the contention that the petitioner in the mortgage foreclosure was indebted to the mortgagor. The defendant mortgagor proved the delivery to the mortgagee and to his executor of a large number of bales of cotton during the course of four or five years, as well as the performance of labor and the delivery of cottonseed, fodder, and other products in several instances. But the evidence is too indefinite as to the quantities of cotton or other articles said to have been delivered to the testator or his executor, as to the amount or value of the services performed by the defendant, and as to the amount and payment of the unsecured accounts between the parties, to be the basis of a verdict for any amount greater than the credit allowed by way of set-off in favor of the defendant.

Judgment affirmed.


All the Justices concur.